Case 6:19-cv-01211-JDC-PJH Document 15 Filed 12/26/19 Page 1 of 1 PageID #: 344




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION


 WAVELAND SERVICES, INC.                     CASE NO. 6:19-CV-01211

 VERSUS                                      JUDGE JAMES D. CAIN, JR.

 MARLIN MCCLURE                              MAGISTRATE JUDGE HANNA


                                   JUDGMENT

       For the reasons provided in the accompanying Memorandum Ruling,

       IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the Motion to

 Dismiss [doc. 10] be GRANTED IN PART and DENIED IN PART and that this matter

 be DISMISSED WITHOUT PREJUDICE.

       THUS DONE AND SIGNED in Chambers on this 26th day of December, 2019.



                     _________________________________________
                                JAMES D. CAIN, JR.
                         UNITED STATES DISTRICT JUDGE
